[Cite as Morgan v. Atty. Gen., 2016-Ohio-778.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Gregory B. Morgan,                               :

                Plaintiff-Appellant,             :
                                                                  No. 15AP-455
v.                                               :            (Ct. of Cl. No. 2014-0974)

Attorney General of Ohio,                        :           (REGULAR CALENDAR)

                Defendant-Appellee.              :



                                           D E C I S I O N

                                      Rendered on March 1, 2016


                On brief: Gregory B. Morgan, pro se. Argued: Gregory B.
                Morgan

                On brief: Michael DeWine, Attorney General, and Daniel R.
                Forsythe, for appellee. Argued: Daniel R. Forsythe

                             APPEAL from the Court of Claims of Ohio
TYACK, J.
        {¶ 1} Gregory B. Morgan is appealing from adverse rulings in the Court of Claims
of Ohio. He assigns a single error for our consideration:
                The trial Court abused its discretion when it failed to grant
                appellant his constitutional right to due process, and his right
                to remedy by due course of law as guaranteed by the United
                States and Ohio constitutions.

        {¶ 2} As is apparent from the wording of his assignment of error, Morgan bases
his theories of recovery on rights set forth in the Ohio Constitution and the United States
Constitution. The jurisdiction of the Court of Claims of Ohio is limited. The jurisdiction
does not include the jurisdiction to litigate purely constitutional claims. The Tenth
District Court of Appeals so held in Bleicher v. Univ. of Cincinnati College of Medicine, 78
Ohio App.3d 302 (10th Dist.1992).
No. 15AP-455                                                                           2

      {¶ 3} The Court of Claims of Ohio followed our ruling in the Bleicher case when it
ordered Morgan's most recent cases to be dismissed.
      {¶ 4} We believe the panel of this appellate court ruled correctly in deciding the
Bleicher case. We likewise believe that the Court of Claims of Ohio was correct to follow
our binding precedent. We, therefore, overrule Morgan's single assignment of error and
affirm the dismissal of Morgan's case on appeal before us.
                                                                    Judgment affirmed.
                     LUPER SCHUSTER and HORTON, JJ., concur.
                                _________________